Citation Nr: 1436344	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-17 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than September 3, 2002 for the award of service connection for lumbar spine degenerative disc and joint disease, status post discectomy at L5-S1 with residual scarring.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and J.S.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1972.

These matters come before the Board of Veterans' Appeals (Board) from February and July 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the February 2010 decision, the RO granted service connection for a low back disorder, effective from September 3, 2002.  In the July 2010 decision, the RO denied entitlement to a TDIU.

The Veteran testified before the undersigned at a June 2014 videoconference hearing.  A transcript of the hearing has been associated with the record.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.
 
(The claim for a TDIU is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a back disability was initially denied on the merits in a June 1978 rating decision as there was no medical evidence of any such disability; the Veteran did not appeal that determination and new and material evidence was not received within a year of its issuance.  

2.  The Veteran's claim of service connection for a back disability was again denied in a December 1990 Board decision on the basis that new and material evidence had not been submitted.

3.  The claim of service connection for a back disability was again denied in June 1992 and May 1995 decisions on the basis that new and material evidence had not been submitted; the Veteran disagreed with both of these decisions and statements of the case were issued in October 1992 and September 1995, but the Veteran did not file an appeal.

4.  The claim of service connection for a back disability was again denied in July 1998 and June 2000 decisions as new and material evidence had not been submitted; the Veteran did not appeal these determinations and new and material evidence was not received within a year of the issuance of either decision.  

5.  A petition to reopen the claim of service connection for a back disability was received on September 3, 2002, and there is no evidence of any unadjudicated formal or informal petition to reopen the claim of service connection for a back disability subsequent to the June 2000 decision and prior to September 3, 2002.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 3, 2002 for the award of service connection for lumbar spine degenerative disc and joint disease, status post discectomy at L5-S1 with residual scarring have not been met.  38 U.S.C.A. §§ 5101(a), 5110(a), 7104(b), 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.151(a), 3.155(a), 3.156(a)-(b), 3.400, 19.32, 20.200, 20.302, 20.1100(a), 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The appeal for an earlier effective date for the award of service connection for lumbar spine degenerative disc and joint disease, status post discectomy of L5-S1 with residual scarring arises from the Veteran's disagreement with the effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records, all of the identified relevant post-service VA treatment records, and some of the identified relevant post-service private medical records and Social Security Administration (SSA) records.  In addition, the Veteran was afforded VA examinations to assess his service-connected back disability.  

As explained in the remand below, it appears that there may be some SSA records and private treatment records that are not currently included among the Veteran's paperless records.  However, such records are not relevant to the effective date issue on appeal because the effective date turns on when the Veteran filed a claim.  There is no indication or allegation that any additional SSA records or private medical records could show that the Veteran filed an earlier claim for benefits with VA.  Thus, VA has no further duty to attempt to obtain any such records in regard to the effective date issue.

There is no other reported relevant evidence that remains outstanding.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date.

Analysis

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See, e.g., Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992); Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  See 38 C.F.R. § 3.155(a).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. Id.

The current effective date of service connection for lumbar spine degenerative disc and joint disease, status post discectomy of L5-S1 with residual scarring is September 3, 2002, the date the Veteran's most recent petition to reopen a claim of service connection for a back disability was received.  The RO initially denied the Veteran's claim of service connection for a back disability on the merits in a June 1978 rating decision as there was no medical evidence of any such disability. Specifically, the June 1978 decision explained that although the Veteran was treated in service for low back pain (diagnosed as a back sprain) in March 1971, his separation examination was normal with no residual back pain noted and a post-service VA examination was generally normal other than slight right convex scoliosis of the lower thoracic and upper lumbar spine and some limitation of forward flexion.  Overall, residuals of a back sprain were not found during the Veteran's separation examination or the post-service VA examination.  The Veteran was notified of the RO's June 1978 rating decision, he did not appeal, and new and material evidence was not received within one year of that decision.  Thus, the June 1978 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The Veteran attempted to reopen his claim of service connection for a back disability on various occasions.  The Board denied the petition to reopen the claim by way of a December 1990 decision on the basis that new and material evidence had not been submitted.  The Board's decision was final when issued.  See 38 U.S.C.A. § 7104(b); 38 C.F.R § 20.1100(a).

The Veteran again attempted to reopen the claim of service connection for a back disability and these petitions were denied by the RO in June 1992 and May 1995 decisions on the basis that new and material evidence had not been submitted.  The Veteran submitted timely notices of disagreement with these decisions and statements of the case were issued in October 1992 and September 1995, respectively (the October 1992 document was entitled a "supplemental statement of the case" because it also included the issue of entitlement to non service-connected disability pension which had already been discussed in an August 1992 statement of the case).  Appellate review is initiated by a notice of disagreement and completed by a substantive appeal filed after a statement of the case has been furnished to an appellant.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A substantive appeal must be filed within 60 days from the date of mailing of a statement of the case, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.302(b).

In the absence of a properly perfected appeal, the RO may close the appeal and the decision becomes final.  38 U.S.C.A. § 7105(d)(3); Roy v. Brown, 5 Vet. App. 554, 556 (1993); 38 C.F.R. § 19.32.  The RO did so in this case, as evidenced by the fact that it did not certify to the Board the issue of whether new and material evidence had been submitted to reopen the claim of service connection for a back disability following the October 1992 or September 1995 statements of the case.

As neither the Veteran nor his representative submitted any document that could be construed as a timely substantive appeal pertaining to the petition to reopen the claim of service connection for a back disability following the October 1992 or September 1995 statement of the case, the RO closed the appeals.  The RO did not certify the issue to the Board at those times and no further action was taken by VA to suggest that this issue was on appeal.  Thus, the June 1992 and May 1995 decisions also became final.  See 38 U.S.C.A. § 7105(d)(3); Fenderson v. West, 12 Vet. App. 119, 128-31 (1999) (discussing the necessity of filing a substantive appeal which comports with governing regulations); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Additional petitions to reopen the claim of service connection for a back disability were submitted and these petitions were denied by the RO in July 1998 and June 2000 decisions as new and material evidence had not been submitted.  The Veteran was notified of these decisions, he did not appeal these determinations, and new and material evidence was not received within a year of the issuance of either decision.  Hence, the July 1998 and June 2000 decisions became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The Veteran again submitted a petition to reopen the claim of service connection for a back disability and this petition was received on September 3, 2002.  The RO denied the petition in December 2002 and September 2003 rating decisions.  A timely notice of disagreement with these decisions was received in December 2003, a statement of the case was issued in June 2004, and a timely substantive appeal (VA Form 9) was received later that month.

The Board granted the petition to reopen the claim of service connection for a back disability and granted the underlying claim by way of decisions dated in March 2008 and February 2010.  The RO implemented the Board's decision in the February 2010 decision, from which the current appeal originates.

In his June 2011 VA Form 9, the Veteran claimed that the effective date of service connection for his back disability should be the date on which he submitted his initial claim of service connection for a back disability in January 1973 "due to a clear unmistakable error."  Clear and unmistakable error (CUE) is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44. 

The Court has established a three-pronged test, each of which must be met before CUE is established: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e. more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and of the sort "which had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part Russell v. Principi, 3 Vet. App. 310 (1992)).  In order to be CUE, the error must be of a type that is outcome determinative.  Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

The claim of service connection for a back disability was initially denied in April 1973 because the Veteran failed to report for a necessary VA examination.  His claim was again denied on numerous occasions, as explained above.  He has not specifically identified to which decision his allegation of CUE pertains.  Also, he has not alleged any specific error in any particular decision.  Thus, the Board concludes that a claim of CUE in a prior decision has not been raised with sufficient specificity.  See Fugo, 6 Vet. App. at 43-44.

Nevertheless, the RO determined in an August 2012 rating decision that no revision of the effective date of the award of service connection for a back disability was warranted on the basis of CUE.  The Veteran was notified of this decision, and he did not appeal this determination.  Hence, the August 2012 decision became final and no further consideration can be given to the Veteran's allegation of CUE at this time.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The fact remains that the Veteran never submitted any unadjudicated formal petition to reopen the claim of service connection for a back disability subsequent to the June 2000 decision and prior to September 3, 2002, nor is there any prior communication in the record that could be considered an informal claim for VA compensation for the same.  Thus, September 3, 2002 is the earliest possible effective date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Therefore, the Board finds that there is simply no basis upon which to justify granting an effective date earlier than September 3, 2002 and the appeal for an earlier effective date for the award of service connection for lumbar spine degenerative disc and joint disease, status post discectomy at L5-S1 with residual scarring must be denied.


ORDER

Entitlement to an effective date earlier than September 3, 2002, for the award of service connection for lumbar spine degenerative disc and joint disease, status post discectomy at L5-S1 with residual scarring is denied.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, an April 2011 VA examination report includes an opinion that it was not likely that the Veteran's service-connected neuropathy of the left upper and lower extremities "would render him to have total social and occupational impairment."  The physician who provided this opinion reasoned that the Veteran was very amicable during the examination and that no significant deficits were identified to confirm total social and occupational impairment.

In February 2012, the physician who had provided the April 2011 opinion explained that no problem had been noted with the Veteran's spine that would render him with significant impairments.  There was no neuropathy and the examiner could "not find any evidence of social or occupational impairment other than subjectively."

The April 2011 and February 2012 opinions are insufficient because they address whether the Veteran's service-connected disabilities caused "total social and occupational impairment."  However, this is the incorrect standard by which to determine whether a TDIU is warranted.  Rather, a TDIU is warranted when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

Also, the opinions do not reflect consideration of the Veteran's reports of frequent flare ups of back symptoms, at which time he reportedly experienced a "complete inability to do anything."  In this regard, a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  Thus, a remand is necessary to obtain a new opinion as to the impact of the Veteran's service-connected disabilities on his employability.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran submitted an October 2011 examination report from Aaron Gootman, M.D. which reveals that he received treatment for his back disability from that physician, that the October 2011 examination was follow-up treatment, and that he was scheduled for additional follow-up treatment in 4 weeks.  Also, he was referred for such treatment by Zbigniew Trojanowski.  There are no additional records from Dr. Gootman or any records from Zbigniew Trojanowski among the Veteran's paperless records.

When VA becomes aware of the likely existence of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release to obtain the records.  If the Veteran does not provide the release, VA will request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with respect to any additional relevant treatment records from Dr. Gootman and Zbigniew Trojanowski.  As such records relate to treatment for the Veteran's service-connected back disability, they are directly relevant to the TDIU issue on appeal.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Also, the Veteran has not been provided with complete notice regarding his claim for a TDIU in accordance with the VCAA.  Such notice is required upon remand.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

Additionally, the Veteran reported during a February 2008 Board hearing that he was in receipt of Social Security Administration (SSA) supplemental security income (SSI).  In April 2008, the agency of original jurisdiction (AOJ) contacted the SSA and requested copies of all decisions pertaining to the Veteran's disability benefits and copies of any medical records used to make the decision.  The SSA subsequently sent records to the AOJ, however there are only minimal SSA records included among the Veteran's paperless records and such records do not include any decision concerning SSA benefits.  Therefore, it is unclear as to whether all SSA records have been obtained and/or associated with the paperless records.  Thus, a remand is necessary to associate any additional SSA records with the Veteran's paperless records or to otherwise obtain such records from the SSA.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate a claim for a TDIU.  A copy of this letter must be included with the record.

2.  Ask the Veteran to identify the name and location of any VA or private medical facility where he has received post-service treatment for a back disability and a neurologic disability of the upper and lower extremities, to include the dates of any such treatment.

The Veteran shall also be asked to complete authorizations for VA to obtain all records of his treatment for a back disability and a neurologic disability of the upper and lower extremities from Dr. Gootman, Zbigniew Trojanowski, and from any other sufficiently identified private treatment provider from whom records have not already been obtained.  All efforts to obtain these records must be documented.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.

3.  Associate with the Veteran's claims file any SSA disability and/or SSI records that may be contained in a temporary file or on an SSA compact disc.  If no additional records are in VA's possession, contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability and/or SSI benefits, including any medical records relied upon to make the decision.

All efforts to obtain these records must be documented.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  After the Veteran has been given an adequate opportunity to submit additional evidence pertaining to his TDIU claim and after all efforts have been exhausted to obtain and associate with the record any additional treatment records and SSA records, schedule him for a VA examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him. All indicated tests and studies shall be conducted.
All relevant evidence contained in VBMS and the Virtual VA system, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall answer all of the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (lumbar spine degenerative disc and joint disease, status post discectomy of L5-S1 with residual scarring; neuropathy of the left lower extremity; and neuropathy of the left upper extremity) would, either individually or in combination and without regard to any non-service-connected disabilities, be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him?

In formulating the above opinions, the examiner must acknowledge and comment on the impact of the Veteran's service-connected disabilities on his employability due to any flare ups of symptoms.  The examiner must provide reasons for each opinion given.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

6.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


